DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim 12 is interpreted to invoke 112(f) interpretation for the limitations “a means configured to receive”, “a means configured to perform”, “a means configured to establish”, “a means configured to forward.”  
Claims 13 and 14 are likewise interpreted to invoke 112(f) due at least to their dependency on Claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0186026 A1 to Oshima et al. and United States Patent Application Publication 2015/0372746 A1 to Xie et al.
Regarding Claim 1, Oshima discloses a method performed by a wearable device (Fig. 501, smartwatch (101)), comprising:
receiving a visible light communication (VLC) signal broadcast from a visible light transmit device (Fig. 501, smartwatch (101) receives VLC from light (100)); and
Fig. 501, smartwatch (101) transmits data including Lighting ID to smartphone (102); ¶¶ 2616-2619).
Oshima discloses the smartwatch is connected to the smartphone via a Bluetooth connection (¶ 2619) strongly suggesting that the smartphone is paired to the smartwatch.  However, Oshima does not expressly disclose performing a pairing with a host device to have a paired host device.
Xie discloses disclose performing a pairing with a host device to have a paired host device (¶¶ 7-8, before Bluetooth communication can occur, the devices must be paired.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to perform a pairing with a host device to have a paired host device (as disclosed by Xie) in the system disclosed by Oshima.  The suggestion/motivation would have been to allow immediate wireless communication between the devices (¶ 74.)
Oshima and Xie are from the same art with respect to optical communication, and are therefore analogous art.
Regarding Claim 2, Oshima discloses establishing a connection with the paired host device (Fig. 501, ¶¶ 2616-2619, the smartwatch communicates with the smartphone, thus it is implicit a connection is established between the devices.)
Claim 3, Oshima does not expressly disclose wherein the establishing of the connection with the paired host device is performed before the receiving of the VLC signal.
Xie discloses wherein the establishing of the connection with the paired host device is performed before the receiving of the VLC signal (Fig. 4, second short distance connected established with relay device before VLC signal is received.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to establish of the connection with the paired host device is performed before the receiving of the VLC signal (as disclosed by Xie) in the system disclosed by Oshima.  The suggestion/motivation would have been to allow immediate wireless communication between the devices (¶ 74.)
Regarding Claim 4, Oshima does not expressly disclose wherein the establishing of the connection with the paired host device is performed after the receiving of the VLC signal.
Xie discloses wherein the establishing of the connection with the paired host device is performed after the receiving of the VLC signal (Fig. 6, second short distance connected established with relay device after VLC signal is received.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to establish of the connection with the paired host device is performed before the receiving of the VLC signal (as disclosed by Xie) in the system disclosed by Oshima.  The suggestion/motivation would have been to only ¶ 132.)
Regarding Claim 5, Oshima discloses wherein the data packet includes an identifier of the visible light transmit device (Fig. 501; ¶ 2616.)
Regarding Claim 6, Oshima does not expressly disclose wherein the data packet includes content information.
Xie discloses wherein the data packet includes content information (¶ 7).  
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to forward a data packet that includes content information (as disclosed by Xie) in the system disclosed by Oshima.  The suggestion/motivation would have been to provide popular information the end user wishes to view (¶ 7).
Regarding Claim 7, Oshima discloses wherein the wearable device comprises a smartwatch, and the hose device comprises a smartphone in short-range wireless communication with the smartwatch (Fig. 501, smartwatch (101) and smartphone (102) connected by Bluetooth.)
Regarding Claim 8, Oshima discloses a wearable device (Fig. 501, smartwatch (101)), comprising:
at least one processor; a memory; at least one program stored in the memory and executable by the at least one processor, wherein the at least one program comprises (¶ 1953, all functions can be realized by a processor executing a program stored in memory):
Fig. 501, smartwatch (101) receives VLC from light (100)); and
instructions for forwarding a data packet included in the VLC signal to the host device (Fig. 501, smartwatch (101) transmits data including Lighting ID to smartphone (102); ¶¶ 2616-2619).
Oshima discloses the smartwatch is connected to the smartphone via a Bluetooth connection (¶ 2619) strongly suggesting that the smartphone is paired to the smartwatch.  However, Oshima does not expressly disclose instructions for performing a pairing with a host device to have a paired host device.
Xie discloses disclose instructions for performing a pairing with a host device to have a paired host device (¶¶ 7-8, before Bluetooth communication can occur, the devices must be paired.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use instructions for perform a pairing with a host device to have a paired host device (as disclosed by Xie) in the system disclosed by Oshima.  The suggestion/motivation would have been to allow immediate wireless communication between the devices (¶ 74.)
Regarding Claim 9, Oshima discloses establishing a connection with the paired host device (Fig. 501, ¶¶ 2616-2619, the smartwatch communicates with the smartphone, thus it is implicit a connection is established between the devices.)
Claim 10, Oshima discloses wherein the data packet includes an identifier of the visible light transmit device (Fig. 501; ¶ 2616.)
Regarding Claim 11, Oshima does not expressly disclose wherein the data packet includes content information.
Xie discloses wherein the data packet includes content information (¶ 7).  
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to forward a data packet that includes content information (as disclosed by Xie) in the system disclosed by Oshima.  The suggestion/motivation would have been to provide popular information the end user wishes to view (¶ 7).
Regarding Claim 12, Oshima a wearable device (Fig. 501, smartwatch (101)), comprising:
a means configured to receive a visible light communication (VLC) signal broadcast from a visible light transmit device (Fig. 501, smartwatch (101) receives VLC from light (100)); and
a means configured to establish a connection with the host device (Fig. 501, ¶¶ 2616-2619, the smartwatch communicates with the smartphone, thus it is implicit a connection is established between the devices)
forwarding a data packet included in the VLC signal to the host device (Fig. 501, smartwatch (101) transmits data including Lighting ID to smartphone (102); ¶¶ 2616-2619).
Oshima discloses the smartwatch is connected to the smartphone via a Bluetooth connection (¶ 2619) strongly suggesting that the smartphone is paired to the smartwatch.  However, Oshima does not expressly disclose means configured to perform a pairing with a host device to have a paired host device.
Xie discloses disclose performing a pairing with a host device to have a paired host device (¶¶ 7-8, before Bluetooth communication can occur, the devices must be paired.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use a means configured to perform a pairing with a host device to have a paired host device (as disclosed by Xie) in the system disclosed by Oshima.  The suggestion/motivation would have been to allow immediate wireless communication between the devices (¶ 74.)
Regarding Claim 13, Oshima discloses wherein the means configured to receive the VLC signal comprises an optical sensor (Fig. 501, VLC signals are received, requiring an optical sensor.)
Regarding Claim 14, Oshima discloses wherein the connection with the paired host device is made through short-range wireless communications (Fig. 501, Bluetooth connection).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL G DOBSON/             Primary Examiner, Art Unit 2636
06/03/2021